 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1630 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Expressing support for National POW/MIA Recognition Day. 
 
 
Whereas the United States depends upon the service and sacrifices of courageous young Americans to protect and uphold the nation’s ideals;  
Whereas generations of American men and women have served bravely and honorably in foreign conflicts over the course of the history of the United States;  
Whereas thousands of these Americans serving overseas were detained and interned as prisoners of war (POW) or went missing in action (MIA) during their wartime service;  
Whereas more than 138,000 members of the United States Armed Forces who fought in World War II, the Korean War, the Vietnam War, the Cold War, the Gulf War, and Operation Iraqi Freedom were detained or interned as POWs, many suffering and thousands dying from starvation, forced labor, and severe torture;  
Whereas, in addition to those POWs, more than 84,000 members of the Armed Forces who served in those wars remain listed by the Department of Defense as unaccounted for;  
Whereas there remains today members of the Armed Forces being held in Iraq and Afghanistan;  
Whereas these thousands of American POWs and MIAs gave an immeasurable sacrifice for their country and for the well-being of their fellow Americans;  
Whereas their bravery and sacrifice should be forever memorialized and honored by all Americans;  
Whereas the uncertainty, hardship, and pain endured by the families and loved ones of POWs and MIAs should not be forgotten;  
Whereas Congress first passed a resolution commemorating National POW/MIA Recognition Day in 1979;  
Whereas the President annually honors National POW/MIA Recognition Day on the third Friday of each September through Presidential proclamation; and  
Whereas in 2010, National POW/MIA Recognition Day is honored on September 17: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that National POW/MIA Recognition Day is one of the six days specified by law (pursuant to section 902 of title 36, United States Code) as a day on which the POW/MIA flag is to be flown over specified Federal facilities and national cemeteries, military installations, and post offices; 
(2)extends the gratitude of the House of Representatives and the nation to those who have served the United States in captivity to hostile forces as prisoners of war; 
(3)recognizes and honors the more than 84,000 members of the Armed Forces who remain unaccounted for and their families; 
(4)recognizes the untiring efforts of national POW/MIA organizations in ensuring that America never forgets the contribution of the nation’s prisoners of war and unaccounted for military personnel; 
(5)applauds the personnel of the Defense POW/Missing Personnel Office, the Joint POW/MIA Accounting Command, the Armed Forces Identification Laboratory, the Life Sciences Equipment Laboratory, and the military departments for continuing their mission of achieving the fullest possible accounting of all Americans unaccounted for as a result of the previous conflicts of the United States; and 
(6)calls on all Americans to recognize National POW/MIA Recognition Day with appropriate remembrances, ceremonies, and activities. 
 
Lorraine C. Miller,Clerk.
